IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     __________________________

                          Case No. 01-50245
                     __________________________


IRENE COUCH

     Plaintiff - Counter Defendant - Appellant - Cross-Appellee,

THE ALLAR COMPANY

     Intervenor - Plaintiff - Counter Defendant - Appellant -
     Cross-Appellee

v.


CLAYTON WILLIAMS ENERGY, INC. ET AL

     Defendants

FEDERAL RESERVE BANK, OF DALLAS

     Defendant - Counter Claimant - Appellee - Cross-Appellant

         ___________________________________________________

             Appeal from the United States District Court
                   for the Western District of Texas
                              (W-00-CV-92)
         ___________________________________________________

                          October 23, 2002


Before KING, Chief Judge, and JONES and EMILIO M. GARZA, Circuit

Judges.

PER CURIAM*:


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent

                                  1
     This case centers on a dispute regarding ownership of the

mineral estate of property known as the “Scott Place,” in Robertson

County, Texas.     On January 27, 1925, H.G. Easterwood granted the

mineral estate of the Scott Place to Defendant Federal Reserve Bank

of Dallas (“FRBD”). On January 28, 1925, Lillie Easterwood granted

the surface estate of the Scott Place to the Sanger Brothers.

Then, on February 16, 1925, H.G. Easterwood granted all of his

right,   title   and   interest   in   the   Scott   Place   to   the   Sanger

Brothers.2


except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     2
             The Sanger Brothers' deed provides, in relevant part:

             [H.G. Easterwood] . . ., for and in
             consideration of the sum of One Dollar, to us
             in hand paid by Sanger Bros., . . . and for
             the further consideration of perfecting title
             to the hereinafter described property, which
             is conveyed by deed executed by Lillie I.
             Easterwood, a feme sole, to said Sanger
             Bros., do, by these presents[,] Bargain,
             Sell, Release and Forever Quit-Claim unto the
             said Sanger Bros., its successors and
             assigns, all of our right, title and interest
             in and to that certain tract or parcel of
             land . . . .

Defendant–Appellee’s Record Excerpts at Tab 5 (emphasis added).
The Sanger Brothers' deed concludes with the following habendum
clause:
          TO HAVE AND TO HOLD the said premises,
          together with all and singular the rights,
          privileges and appurtenances thereto in any
          manner belonging unto the said Sanger Bros.,
          its successors and assigns forever, so that
          neither the said grantors herein, nor their
          heirs, nor any person or persons claiming
          under them or either of them shall at any

                                       2
      For the reasons stated in the district court’s Memorandum

Opinion and Order, Couch v. Clayton Williams Energy, Inc., No. W-

OO-CA-092, slip op. at 10-11 (W.D. Tex. Feb. 28, 2001), the

quitclaim deed at issue did not operate to cut off FRBD’s mineral

interest evidenced by a subsequently recorded deed.3   A quitclaim

deed simply cannot support the claim of a bona fide purchaser

except to the extent of the grantor’s interest in the property.4

Here, when H.G. Easterwood granted, by quitclaim deed, the mineral

estate to the Sanger Brothers, The Allar Company’s predecessor in

title, he did not have a mineral estate in the Scott Place to grant



          time hereafter have claim or demand any right
          of title to the aforesaid premises or
          appurtenances, or any part thereof.

Id.
      3
          The district court correctly characterized this deed as
a quitclaim deed. See, e.g., Threadgill v. Bickerstaff, 29 S.W.
757, 759 (Tex. 1895)(interpreting language that is virtually
identical to the language in the Sanger Brothers’ deed to signal
a quitclaim deed); Porter v. Wilson, 389 S.W.2d 650, 654-57 (Tex.
1965); Simonds v. Stanolind Oil & Gas Co., 114 S.W.2d 226, 234-35
(Tex. 1938); Straus v. Shamblin, 120 S.W.2d 598, 600-01 (Tex.
Civ. App.–Amarillo 1938, writ dism’d w.o.j.).
      4
          See Taylor v. Harrison, 47 Tex. 454 (1877) (concluding
that a purchaser of a quitclaim deed is not a “subsequent
purchaser for a valuable consideration without notice,” as
required by the Texas recording statute, and, thus, a quitclaim
deed cannot protect the grantee against unrecorded deeds executed
by the grantor); Wallace v. Crow, 1 S.W. 372, 374 (Tex. 1886)
(holding that a purchaser who receives a quitclaim deed is
presumed to take the property with notice of defects in the
title); Threadgill v. Bickerstaff, 29 S.W. 757, 759 (Tex. 1895)
(stating that purchaser of a quitclaim deed takes with
constructive notice of any unrecorded deed under which another
party claims title to the property).

                                3
because he had previously granted the mineral estate to FRBD.

     We AFFIRM the district court’s judgment.




                                4